DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 37-50, in the reply filed on 06-01-2022 is acknowledged.
Claims 51-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06-01-2022.

Claim Objections
Claim 47 is objected to because of the following informalities:  Line 4 has a period after “sheet” which should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 40, 45, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "the shaping support glass sheet" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to read --the shaping support--.
Claim 45 recited the limitation “the at least one opening in the shaping surface of the first mould member”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be interpreted to read --the at least one opening in the shaping surface of the second mould member--.
Claim 49 recites the limitation "the bent glass sheet" in lines 2 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 49 recites the limitation "the major surfaces" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 37-38, 41-43, 47, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa ‘177 (US 5,122,177).
Regarding claim 37, Yoshizawa ‘177 teaches shaping a glass sheet (glass sheet G; Abstract) using a shaping support (mould 11) and a press bending apparatus comprising at least two mold members, the at least two mold members being a first mould member (side mold members 9a, 9b, 9c, and 9d collectively) and a second mould member (central mold member 8), each of the first and second mould members being movable relative to the shaping support (column 3, lines 18-29), the method comprising:
heating the glass sheet (column 3, lines 35-37)
positioning the glass sheet on the shaping support (column 3, lines 37-43; Figs. 3-4)
moving at least one of the shaping support and the press bending apparatus toward the other to press the glass sheet in a first region (peripheral region proximate the outer edge of the glass sheet) of the glass sheet between the shaping support and the first mould member (column 3, lines 41-50; Fig. 7A)
moving the second mould member relative to the first mould member to press the glass sheet in a second region (central region of glass sheet G) of the glass sheet (column 3, lines 51-59; Figs. 7B-7C)
moving the first mould member relative to the shaping support to further press the glass sheet in the first region of the glass sheet between the first mould member and the shaping support (column 3, lines 51-59; Fig. 7B).
It is noted that the the order in which method claims are recited does not necessarily impose a specific order on the performance of the method steps.  See MPEP 2111.01.
Regarding claim 38, Yoshizawa ‘177 further teaches prior to the moving of at least one of the shaping support and the press bending apparatus toward the other, or during the moving of the at least one of the shaping support and the press bending apparatus toward the other, the press bending apparatus contacts the glass sheet in the second region of the glass sheet (Wherein the second region of the glass is interpreted to be an arbitrarily defined central portion of the glass which includes a portion of the glass where side mould members 9a-9d contact the glass, such that side mould members 9a and 9b contact the glass in this second region as they move into clamping position with mould 11, Figs. 4, 7A.  See for example annotated Fig. 4 below, where the second region is the portion of the glass sheet G inside of the dashed lines.).

    PNG
    media_image1.png
    346
    287
    media_image1.png
    Greyscale

Regarding claim 41, Yoshizawa ‘177 further teaches the first region of the glass sheet is a peripheral region of the glass sheet and/or wherein the second region of the glass sheet is a central region of the glass sheet (Figs. 3-7).
Regarding claim 42, Yoshizawa ‘177 further teaches the shaping support comprises at least one rail for supporting the glass sheet about a peripheral region thereof (mold 11) and wherein during the moving of the at least one of the shaping support and the press bending apparatus toward the other, the glass sheet is pressed between the first mould member and the shaping support in a peripheral region (column 3, lines 35-50; Figs. 3-7).
Regarding claim 43, Yoshizawa ‘177 further teaches during the moving of the second mould member relative to the first mould member to press the second region of the glass sheet, the glass sheet is pressed in a central region of the glass sheet whilst the glass sheet is pressed between the first mould member and the shaping support (column 3, lines 35-59).
Regarding claim 47, Yoshizawa ‘177 further teaches the first mould member has a mould member cover such that during the moving of the at least one of the shaping support and the press bending apparatus toward the other the mould member cover of the first mould member is between the first mould member and the glass sheet and/or wherein the second mould member has a mould member cover such that during the moving of the second mould member relative to the first mould member the mould member cover of the second mould member is between the second mould member and the glass sheet (column 3, lines 30-34).
Regarding claim 50, Yoshizawa ‘177 further teaches the first mould member is an annular ring (9a-9d, Fig. 5), and/or wherein the second mould member is a unitary mould that is disposed at least partially within the first mould member (central mould 8, Figs. 3-5), and/or wherein the second mould member is radially disposed within the first mould member (central mould 8, Figs. 3-5).

Claim(s) 37, 39-43, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto ‘652 (US 4,265,652).
Regarding claim 37, Goto ‘652 teaches shaping a glass sheet (Abstract; glass plate 67) using a shaping support (female mold 4) and a press bending apparatus comprising at least two mold members, the at least two mold members being a first mould member (holder 7) and a second mould member (male mold 10), each of the first and second mould members being movable relative to the shaping support (column 2, lines 5-33; column 5, lines 4-21; column 6, lines 42-48), the method comprising:
heating the glass sheet (column 6, lines 8-16)
positioning the glass sheet on a shaping support (column 6, lines 46-48; Figs. 2, 6)
moving at least one of the shaping support and the press bending apparatus toward the other to press the glass sheet in a first region (peripheral region proximate the outer edge of the glass plate 67) of the glass sheet between the shaping support and the first mould member (column 2, lines 5-13; column 5, lines 9-17; column 7, lines 43-44; Figs. 2, 6)
moving the second mould member relative to the first mould member to press the glass sheet in a second region (central region of glass plate 67) of the glass sheet (column 2, lines 20-27; column 5, lines 51-54; column 6, lines 17-29; Figs. 2, 5, 8)
moving the first mould member relative to the shaping support to further press the glass sheet in the first region of the glass sheet between the first mould member and the shaping support (column 2, lines 27-32; Fig. 6 → Fig. 8: holder 7 moves closer to female mold 4 and further presses glass plate 67 in a peripheral region).
Regarding claim 39, Goto ‘652 further teaches during the moving of the first mould member relative to the shaping support, the second mould member moves relative to the shaping support to further press bend the glass sheet in the second region of the glass sheet (Fig. 6 → Fig. 8: when male mold 10 contacts pressing flange 6 of holder 7, both male mold 10 and holder 7 move relative to female mold 4 and further press bend glass plate 67 in a central region; column 2, lines 20-32).
Regarding claim 40, Goto ‘652 further teaches during the moving of the first mould member relative to the shaping support step, the movement of the first and second mould members relative to the shaping support is synchronized (Fig. 6 → Fig. 8: when male mold 10 contacts pressing flange 6 of holder 7, both male mold 10 and holder 7 move together relative to female mold 4 and further press bend glass plate 67 in a central region; column 2, lines 20-32).  The remaining claim limitations are recited as optional.
Regarding claim 41, Goto ‘652 further teaches the first region of the glass sheet is a peripheral region of the glass sheet and/or wherein the second region of the glass sheet is a central region of the glass sheet (Figs. 2 and 5-8).
Regarding claim 42, Goto ‘652 further teaches the shaping support comprises at least one rail for supporting the glass sheet about a peripheral region thereof and wherein during the moving of the at least one of the shaping support and the press bending apparatus toward the other, the glass sheet is pressed between the first mould member and the shaping support in a peripheral region (Figs. 6-8).
Regarding claim 43, Goto ‘652 further teaches during the moving of the second mould member relative to the first mould member to press the second region of the glass sheet, the glass sheet is pressed in a central region of the glass sheet whilst the glass sheet is pressed between the first mould member and the shaping support (Figs. 6-8).
Regarding claim 50, Goto ‘652 further teaches the first mould member is an annular ring, and/or wherein the second mould member is a unitary mould that is disposed at least partially within the first mould member, and/or wherein the second mould member is radially disposed within the first mould member (Figs. 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘177 (US 5,122,177) in view of Schwartz ‘318 (US 2004/0226318 A1).
Regarding claim 44, Yoshizawa ‘177 further teaches the first mould member has a shaping surface and the glass sheet faces the shaping surface of the first mould member during the moving of the at least one of the shaping support and the press bending apparatus toward the other (surface of 9 facing glass sheet G, Figs. 3-4, 7).  Yoshizawa ‘177 is silent regarding the first mould member including at least one opening in the shaping surface of the first mould member.  In analogous art of press bending glass, Schwartz ‘318 suggests a mould member (mold 98) including at least one opening (holes 110) in a shaping surface of the mould member (press face 100), wherein the at least one opening in the shaping surface of the mould member is in fluid communication with at least one source of fluid such that the fluid may be caused to flow through at least one opening in the shaping surface of the mould member after moving the mould member relative to a shaping support (lower mould 44; ¶ [0031]) for the benefit of aiding separation of the pressed glass from the mould member (¶ [0031], [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshizawa ‘177 by  making the first mould member include at least one opening in the shaping surface of the first mould member , and making the at least one opening in the shaping surface of the first mould member be in fluid communication with at least one source of fluid such that the fluid may be caused to flow through the at least one opening in the shaping surface of the first mould member after the moving of the first mould member relative to the shaping support for the benefit of aiding separation of the pressed glass from the first mould member, as suggested by Schwartz ‘318.  The remaining claim limitations are recited as optional.
Regarding claim 45, Yoshizawa ‘177 further teaches the second mould member has a shaping surface and the glass sheet faces the shaping surface of the second mould member during the moving of the second mould member relative to the first mould member (surface of 8 facing glass sheet G, Figs. 3-4, 7).  Yoshizawa ‘177 is silent regarding the second mould member including at least one opening in the shaping surface of the second mould member.  In analogous art of press bending glass, Schwartz ‘318 suggests a mould member (mold 98) including at least one opening (holes 110) in a shaping surface of the mould member (press face 100), wherein the at least one opening in the shaping surface of the mould member is in fluid communication with at least one source of fluid such that the fluid may be caused to flow through at least one opening in the shaping surface of the mould member after moving the mould member relative to a shaping support (lower mould 44; ¶ [0031]) for the benefit of aiding separation of the pressed glass from the mould member (¶ [0031], [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshizawa ‘177 by making the second mould member include at least one opening in the shaping surface of the second mould member, and making the at least one opening in the shaping surface of the second mould member be in fluid communication with at least one source of fluid such that the fluid may be caused to flow through the at least one opening in the shaping surface of the first mould member after the moving of the first mould member relative to the shaping support for the benefit of aiding separation of the pressed glass from the second mould member, as suggested by Schwartz ‘318.  The remaining claim limitations are recited as optional.

Claim(s) 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto ‘652 (US 4,265,652) in view of Schwartz ‘318 (US 2004/0226318 A1).
Regarding claim 44, Goto ‘652 further teaches the first mould member has a shaping surface and the glass sheet faces the shaping surface of the first mould member during the moving of the at least one of the shaping support and the press bending apparatus toward the other (surface of holder 7 facing glass plate 67 so that holder 7 is positioned on glass plate 7, Figs. 2, 6; column 5, lines 55-59).  Goto ‘652 is silent regarding the first mould member including at least one opening in the shaping surface of the first mould member.  In analogous art of press bending glass, Schwartz ‘318 suggests a mould member (mold 98) including at least one opening (holes 110) in a shaping surface of the mould member (press face 100), wherein the at least one opening in the shaping surface of the mould member is in fluid communication with at least one source of fluid such that the fluid may be caused to flow through at least one opening in the shaping surface of the mould member after moving the mould member relative to a shaping support (lower mould 44; ¶ [0031]) for the benefit of aiding separation of the pressed glass from the mould member (¶ [0031], [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goto ‘652 by  making the first mould member include at least one opening in the shaping surface of the first mould member , and making the at least one opening in the shaping surface of the first mould member be in fluid communication with at least one source of fluid such that the fluid may be caused to flow through the at least one opening in the shaping surface of the first mould member after the moving of the first mould member relative to the shaping support for the benefit of aiding separation of the pressed glass from the first mould member, as suggested by Schwartz ‘318.  The remaining claim limitations are recited as optional.
Regarding claim 45, Goto ‘652 further teaches the second mould member has a shaping surface and the glass sheet faces the shaping surface of the second mould member during the moving of the second mould member relative to the first mould member (surface of male mold 10 facing glass plate 67, Figs. 2, 6, 8).  Goto ‘652 is silent regarding the second mould member including at least one opening in the shaping surface of the second mould member.  In analogous art of press bending glass, Schwartz ‘318 suggests a mould member (mold 98) including at least one opening (holes 110) in a shaping surface of the mould member (press face 100), wherein the at least one opening in the shaping surface of the mould member is in fluid communication with at least one source of fluid such that the fluid may be caused to flow through at least one opening in the shaping surface of the mould member after moving the mould member relative to a shaping support (lower mould 44; ¶ [0031]) for the benefit of aiding separation of the pressed glass from the mould member (¶ [0031], [0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goto ‘652 by making the second mould member include at least one opening in the shaping surface of the second mould member, and making the at least one opening in the shaping surface of the second mould member be in fluid communication with at least one source of fluid such that the fluid may be caused to flow through the at least one opening in the shaping surface of the first mould member after the moving of the first mould member relative to the shaping support for the benefit of aiding separation of the pressed glass from the second mould member, as suggested by Schwartz ‘318.  The remaining claim limitations are recited as optional.

Claim(s) 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘177 (US 5,122,177) in view of King ‘612 (US 2015/0007612 A1).
Regarding claim 46, Yoshizawa ’177 further teaches the press bending apparatus is configured such that there is at least a first gap between the first and second mould members (Figs. 3-5, 7, gap between 8 and 9).  Yoshizawa ‘177 is silent regarding the first gap being in fluid communication with at least one vacuum source and/or the first gap being in fluid communication with at least one source of fluid.  In analogous art of press bending glass, King ‘612 suggests a press bending apparatus configured such that there is at least a first gap (gap 126) between a first (upper press ring 110) and a second mould member (upper press 112), wherein at least one gap is in fluid communication with at least one vacuum source (vacuum source 134), the at least one vacuum source being operable to provide at least one negative pressure region at a portion of a glass sheet opposite the first gap, the portion of the glass sheet opposite the gap being between a first and a second region of the glass sheet for the benefit of maintaining the glass sheet against the first and second mould members and enabling a transfer apparatus to be placed under the pressed glass sheet for subsequent processing (¶ [0049]-[0050]; Figs. 10, 12).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshizawa ‘177 by making the first gap being in fluid communication with at least one vacuum source, the at least one vacuum source being operable to provide at least one negative pressure region at a portion of the glass sheet opposite the first gap, the portion of the glass sheet opposite the gap being between the first and second regions of the glass sheet for the benefit of maintaining the glass sheet against the first and second mould members and enabling a transfer apparatus to be placed under the pressed glass sheet for subsequent processing, as suggested by King ‘612.

Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto ‘652 (US 4,265,652) in view of King ‘612 (US 2015/0007612 A1).
Regarding claim 47, Goto ‘652 is silent regarding mould member covers.  In analogous art of press bending glass, King ‘612 suggests a first mould member that has a mould member cover such that during moving of at least one of a shaping support and a press bending apparatus toward the other the mould member cover of the first mould member is between the first mould member and a glass sheet, and/or a second mould member that has a mould member cover such that during moving of the second mould member relative to the first mould member the mould member cover of the second mould member is between the second mould member and the glass sheet for the benefit of protecting the surface of the glass sheet from the contact surfaces of the mould members (¶ [0035]-[0036]; Figs. 3-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Goto ‘652 by making the first mould member have a mould member cover such that during the moving of the at least one of the shaping support and the press bending apparatus toward the other the mould member cover of the first mould member is between the first mould member and the glass sheet and/or making the second mould member have a mould member cover such that during the moving of the second mould member relative to the first mould member the mould member cover of the second mould member is between the second mould member and the glass sheet for the benefit of protecting the surface of the glass sheet from the contact surfaces of the mould members, as suggested by King ‘612.

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goto ‘652 (US 4,265,652).
Regarding claim 48, Goto ‘652 further teaches:
the first mould member has a shaping surface facing the shaping support and the second mould member has a shaping surface facing the shaping support (Figs. 6, 8)
before the moving of the at least one of the shaping support and the press bending apparatus toward the other the press bending apparatus is configured such that the first and second mould members are not yet assembled.
Goto ‘652 does not explicitly state that the shaping surfaces of the first and second mould members are displaced from one another by more than 2 mm.  However Goto ‘652 teaches that the first mould member (holder 7) is placed onto the shaping support (female mold 4) first, and then the second mould member (male mold 10) is placed into guide hole 5 of the first mould member (holder 7) subsequently and separately.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at some point before the moving of the at least one of the shaping support and the press bending apparatus toward the other, the shaping surfaces of the disassembled first mould and second mould would be displaced from on another by more than 2 mm.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa ‘177 (US 5,122,177) in view of Rahrig ‘344 (US 4,973,344).
Regarding claim 49, Yoshizawa ‘177 further teaches following the moving of the first mould member relative to the shaping support the bent glass sheet is thermally toughened by quenching the glass sheet (column 4, lines 10-13), but is silent regarding jets of cooling fluid directed toward at least one major surface of the glass sheet.  Yoshizawa ‘177 is also silent regarding laminating the bent glass sheet to another glass sheet.  In analogous art of press bending glass, Rahrig ‘344 suggests after press bending a glass sheet, laminating the bent glass sheet to another glass sheet using an interlayer structure comprising at least one sheet of interlayer material for the benefit of forming a laminated glass structure (column 1, lines 23-27, 35-42 and 53-57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yoshizawa ‘177 by, following the moving of the first mould member relative to the shaping surface, laminating the bent glass sheet to another glass sheet using an interlayer structure comprising at least one sheet of interlayer material for the benefit of forming a laminated glass structure as suggested by Rahrig ‘344.  The remaining claim limitations are recited as optional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741